 THURSTON MOTOR LINES, INC.173Thurston Motor Lines, Inc. and Chauffeurs, Team-sters, and Helpers Local Union No. 391, affili-ated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America. Case I -CA-8842March 23, 1981DECISION AND ORDEROn November 28, 1980, Administrative LawJudge Charles M. Williamson issued the attachedDecision in this proceeding. Thereafter, the Gener-al Counsel filed exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The General Counsel has implicitly excepted to certain credibilityfindings made by the Administrative Law Judge. It is the Board's estab-lished policy not to overrule an administrative law judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. Stand-ard Dry Wall Products. Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3dCir. 1951). We have carefully examined the record and find no basis forreversing his findings.In sec. III (b), par. 12, of the Administrative Law Judge's Decision, thefollowing sentence appears: "Holscher allegedly replied that he 'did nothave in my hands records of J.C's performance."' The record shows thatthe Administrative Law Judge meant to state that, according to Ms.Roach, Holscher replied that she did not have Rorie's performance re-cords in her hands. We hereby correct the error.In fn. 14, last sentence, of his Decision, the Administrative Law Judgeinadvertently substituted the name "Roach" for the name "Holscher."The corrected sentence reads as follows: "In view of the lapse of time (7months) I do not find it surprising that Holscher's memory on this pointwas vague."2 In sec. IV, par. 6, of his Decision, the Administrative Law Judgecommented that it was doubtful that Holscher's statement that he was"appalled" to discover that Rorie had been engaged in union activitieswould have constituted a violation of Sec. 8(a)(l) if it had been made toemployees, citing Wilker ros. Co., Inc., 236 NLRB 1371 (1978). We findit unnecessary to pass upon, and do not pass upon, the AdministrativeLaw Judge's statement and citation.DECISIONSTATEMENT OF THE CASECHARLES M. WILLIAMSON, Administrative Law Judge:This case came to hearing before me in Greensboro,North Carolina, on June 30 and July 1, 1980. The com-plaint was issued on February 15, 1980, pursuant to acharge filed on January 4, 1980, and an amended chargefiled on February 14, 1980. The complaint alleged thatThurston Motor Lines, Inc. (hereafter referred to as Re-255 NLRB No. 19spondent), violated Section 8(a)(1) of the Act by (1) in-terrogating employees concerning their union member-ship, activities, and desires; (2) interrogating employeesconcerning the union membership, activities, and desiresof fellow employees; (3) threatening employees that se-lection of the Union as their collective-bargaining repre-sentative would result in their having no place to work;and (4) soliciting an employee to speak against the Unionto fellow employees. The complaint further alleged thaton or about December 17, 1979, Respondent violatedSection 8(a)(3) of the Act by the discharge of employeeJ. C. Rorie. All parties were afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. TheCharging Party and the General Counsel filed post-hear-ing briefs, both of which have been carefully considered.Upon the entire record in the case, and from my ob-servation of the witnesses and their demeanor, andhaving considered the post-hearing briefs, I make the fol-lowing:FINDINGS OF FACTI. JURISDICTIONRespondent, a motor freight carrier with a facility atGreensboro, North Carolina, is, and has been at all timesmaterial herein, a corporation licensed to do business inthe State of North Carolina, operating under a certificateof convenience and necessity issued by the InterstateCommerce Commission. During the preceding 12months, which period is representative of all times mate-rial herein, Respondent received gross revenues in excessof $50,000 for services performed directly outside theState of North Carolina, and transported materials fromthe State of North Carolina to points directly outside theState of North Carolina, valued in excess of $50,000. Thecomplaint alleges, Respondent admits, and I find that Re-spondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. LABOR ORGANIZATIONRespondent admits, and I find, that the the ChargingParty is a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Organizing Campaign, Efficiency MeasurementSystem, and Alleged 8(a)(1) ViolationThis case revolves around certain events during an or-ganizing campaign undertaken by the Charging Party atRespondent's Greensboro, North Carolina, terminal. Thiscampaign began about the middle part of August 1979when an organizer for the Charging Party named Mum-ford began handbilling Respondent's Greensboro termi-nal. I There was evidence that the organizing campaign encompassed all ofRespondent's trucking terminals A representation case petition was filedon April 7, 1980. as Case I -RC-4866.THURSTON MOTOR LINES, INC~~~~~~~~~~~~~~~~~~~~.17 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn June 1979, several months prior to the start of theCharging Party's organizational campaign, Respondenthired one Edward Moss, an industrial engineer. Mosswas hired for the specific purpose of conceiving and in-stituting a control system to measure the productivity ofRespondent's employees. The purpose of the system wasto derive a measure of wages paid versus trucking rev-enues generated2and supply a method of controlling thisratio. Following his hire, Moss conducted a study byriding with various of Respondent's Greensboro drivers.This survey included all the areas and types of runs cov-ered by the drivers. On the basis of his work, Moss wasable to arrive at a figure representing the average timeper stop on a driving run. This figure was then used as astandard for computing the efficiency, expressed as apercentage, for each pickup and delivery driver during aworking day. Drivers who made quick pickups and de-liveries (stops) attained a higher percentage of efficiency.After a preliminary testing, the measurement system wasphased into the Greensboro terminal's operations in lateSeptember or the first part of October 1979. Counsel forthe General Counsel specifically disavowed any claimthat the conception and implementation of this systemfor measuring employee efficiency implied a discrimina-tory purpose on Respondent's part.The General Counsel presented two witnesses-Ronald Glenn and J. C. Rorie-to substantiate his allega-tions of violation of Section 8(a)(1). Glenn testified thatin the latter part of August 1979, he was approached byTerminal Manager Jimmy Dolinger. Glenn had justpunched in and Dolinger requested that he step into Do-linger's office. Only Glenn and Dolinger were present.Dolinger allegedly began the conversation by saying,"he guessed that I noticed the guys, or Mr. Mumford, atthe gate handing out hand bills for the Union." Dolingerthen allegedly asked Glenn what he thought about it."Glenn replied that "I didn't think a lot about it becausemy father and brother and uncle are associated with theLocal 391, and that I had seen my father and my brotherlose almost everything they had in the strike, and that Iwas, you know, not for it." Dolinger then allegedly com-mended Glenn for his attitude and commented further:Q. Do you recall anything else being said in thatconversation?A. Well, he asked me if I could talk to some ofthe guys that were for the union, and convincethem, you know, get them over to my way ofthinking, that he would appreciate it, and that, youknow, the names of the ringleaders and so forth thatI could supply him with, you know, he would morethan appreciate that, that if the union went in thathe would lose his job.I went on to ask him why. I said "Well, theywould need a Terminal Manager anyhow, whywould you lose your job"; and he said, "Well, thatis the way that it works."2 There was credible evidence that in the summer of 1979 wage costsat the Greensboro terminal were higher, as measured against total rev-enues, than those at others of Respondent's terminals. Respondent's basicpurpose was to get more freight delivered per dollar of wage cost: i.e., toraise the productivity of its work force.J. C. Rorie testified that toward the end of September1979, Dolinger left a note on his timecard directing himto report to the office, only he and Dolinger were pres-ent. According to Rorie, Dolinger began by observingthat Rorie appeared to be "worried about something."Rorie replied, "As far as I know, I wasn't worried aboutanything." Dolinger then said he had made inquiries tothe salesmen "and they had been inquiring, you knowabout me, and my customers and everything, and every-body said that I seemed to be doing my job" and he said"it seemed like to him that I might be worried aboutsomething since the union man had been up there."Rorie again said he "didn't know of anything that wasbothering me." The conversation then allegedly contin-ued as follows:Q. What happened next, if anything?A. I believe at that time, he asked me how I feltabout the union; as far as I can remember.Q. What did you tell him.A. I told him that I hadn't given it a thought.Q. Do you recall anything else being said?A. Yes, he wanted to know how the rest of theguys felt about it. I told him I didn't know. I hadn'theard them say.Dolinger then allegedly commented that Rorie mightknow if the other men had said anything about the unionbecause he appeared to get along well with the men.Rorie replied that he tried to get along well with every-one. Dolinger allegedly replied that Rorie "wouldn'thave to get involved with the Union." Rorie again statedthat he "wasn't involved with the Union." Dolingercommented, "that the union would tear the company up...if the Union come in and tore the company up, we-all wouldn't have a place to work." In describing howthe Union operated, Dolinger allegedly stated:A. That the union would only handle five loadsof freight going out of state, and the Company, wewould operate, you know, interstate freight, deliv-eries that are picked up on the outside, the "unionjust wouldn't mess with that type of freight."Rorie testified that Dolinger then began to discuss hisproduction ratings:Then he told me about my production was downsome 70 percent, and I didn't know what he meantby "70 percent" because that is the first time that Ihad ever heard anything of that type, and I askedhim what it was; "Am I doing my work every daylike doing my deliveries and pickups" and he said"as far as he know, I was" and I asked him, I said:"Well, if I am doing everything that I am told todo, what more can I do. What can I do to improvemyself because I don't want to get fired"; and hesaid that he didn't know that he hadn't fired nobodysince he had been there; he said that some of thedrivers had quit since he had been there; but hedidn't fire them. THURSTON MOTOR LINES, INC.175B. The Discharge of J. C. RorieRorie testified that when the handbilling began inAugust 1979, organizer Mumford appeared at the gate ofthe terminal about every 2 weeks. On these occasions,Rorie took a leaflet and sometimes engaged Mumford inconversation.3On the occassions when Mumford hand-billed, Respondent's supervisors also passed through thegate on their way to work.4Rorie stated that he sawDolinger passing through in at least one instance whenRorie spoke with Mumford at the gate, but Dolinger didnot stop nor could he have overheard the two of themtalking. Rorie and Dolinger basically agree on this por-tion of their testimony, except that Dolinger denied ob-serving Rorie having anything to do with Mumford.Rorie was discharged on December 17, 1979, because,as Respondent contended, he experienced difficultieswith his production under Respondent's new efficiencymeasurement system. Respondent presented (Resp. Exhs.4-7) the history of Rorie's experiences with the efficien-cy measurement system. Following the conversationwith Dolinger on September 27, 1979, which concernedfailure to meet the standards, Rorie was interviewed onOctober 19, November 16, November 23, and November30, 1979, by Operations Manager William H. Knowles,Jr. In each instance, Rorie's percentage efficiency ap-pears to have been in the seventies, 16 to 20 percentagepoints below the contemporary terminal average for sim-ilar drivers.5The General Counsel presented Joyce Roach, themanager of Added Dimensions, a specialty store locatedin the Carolina Circle Mall, Greensboro, North Carolina.This store was one regularly served by Rorie. Roach tes-tified that a Thurston delivery was made to her store justprior to Christmas 1979 and, noticing that Rorie was notdriving, she questioned the driver concerning his ab-sence. The driver informed her that "J.C. [Rorie] hadbeen fired." Roach then testified that "it was, you know,a shock that J.C. would have been fired at this time, orany time because of his performance." Roach inquiredwhether there was anyone she could call about Rorie'sdischarge and was given the name of Franz Holscher,Respondent's president, located in Charlotte, NorthCarolina. Roach telephoned Holscher immediately there-after and expressed her dismay over Rorie's discharge.Holscher allegedly replied that he "did not have in myhands records of J.C.'s performance." Roach admittedthat that was true. Holscher then allegedly stated that hedid have J.C.'s name "with others on a piece of paper asbeginning a union, or having something to do with theunion." Roach then suggested that the union was thecause of Rorie's discharge. According to her, Holscherreplied, "No, it had nothing to do with it." Following3 Mumford did not testify although he made an appearance on behalfof Charging Party on the second day of the hearing. I make no inferencefrom his failure to testify.I Dolinger testified that Mumford gave him union literature on theseoccasions.I Although it apparently played no role in the decision to discharge,Respondent also presented (Resp. Exhs. 23-24) Rorie's history for De-cember 10, 1979, through December 17, 1979. The efficiency ratings aremostly in the seventies. There is a low of 63 percent on December 17 anda high of 86 percent on December II. These figures reflect no real im-provement in Rorie's performance during his last week of employment.the initial conversation with Holscher by about 5 or 10minutes, Roach received a telephone call from Holscherwherein he verified her identity.IV. ANALYSIS AND CONCLUSIONSRespondent's witness Dolinger testified that the con-versation with employee Glenn, set forth above, oc-curred when Glenn approached him one morning seek-ing to have his starting time moved up to an earlier hour.Dolinger explained that this could not be done for busi-ness reasons. Dolinger denied questioning Glenn aboutthe union activity at the terminal and stated that Glenn,raising the subject, voluntarily explained to him the un-fortunate experiences members of his family had hadwith a union. During the course of the conversation, Do-linger suggested that Glenn let other employees knowabout the experiences of his relatives. Dolinger specifi-cally denied asking the identity of union ringleaders,seeking to learn of the union activities of other employ-ees, or threatening that employee would have no placeto work if the Union were successful in its organizingeffort.Dolinger admitted talking to Rorie toward the end ofSeptember 1979. He stated that he left word with thedispatcher for Rorie to see him before going out on hisrun for that day. The conversation took place because ofconcern about Rorie's difficulty with the new efficiencystandards. Dolinger noted that Rorie was "right at thebottom of the list" as regards efficiency. The conversa-tion began with Dolinger asking if Rorie were havingany troubles on his trucking run; whether his truck wasbeing misloaded;6or whether he was being run all overtown instead of his area. Rorie replied that he washaving none of these problems except that sometimes histruck "could have been loaded a little better." Dolingertestified that Rorie could give no reason for his low pro-ductivity and that the efficiency system was explained tohim on this occasion.7Dolinger stated that during thisconversation, in a further effort to ascertain what factor,if any, could be affecting Rorie's productivity, he asked,"J.C. if that activity was affecting him, if there wassomebody harassing him, or giving him a bad time; overthat, something that might cause him not to be as pro-ductive as he should be." Dolinger explained that otherdrivers had come to him saying that "there were certainindividuals [employees] out in the parking lot of a nightwhen they were going home, threatening to sign cardsand mail in with their names on it."8It was this verbalharassment to which Dolinger referred in talking withRorie on September 27.6 If freight is loaded in the wrong order on the truck it may be neces-sary to partially unload the truck at some of the earlier stops on theroute. The alternative is to make the stops out of order thus increasingthe mileage driven on the run. Both alternatives are disastrous as far asdriver efficiency is concerned.I Prior to and while instituting the efficiency system Respondent con-ducted meetings with its drivers for the purpose of explaining it. Thesemeetings occurred on August 16, 1979, and November 15, 1979. SeeResp. Exhs. I and 2. Rorie, when questioned on this topic, did not denybeing present at the meetings." Dolinger said there were some eight employees involved. I creditDolinger in that he received these reports. I make no finding as to thetruth of the reports.THURSTON MOTOR LINES INC. 175 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's witness Holscher testified that he re-ceived a telephone call from Roach after J.C. Rorie wasdischarged. He stated that he did not talk to Roach atfirst desiring to check on the matter with Dolinger inGreensboro. After checking with Dolinger, Holschercalled Roach. Holscher's account of the conversation(which he was unable to date) does not differ materiallyfrom that of Roach. Holscher readily admitted thatcopies of union "handouts" distributed at the Greensboroterminal were regularly forwarded to the Charlotte of-fices of Respondent and that one of these "handouts"had on it the names of Rorie, Whitt, and Myers identi-fied as "the organizers" of the union. In discussing Roriewith Roach, Holscher stated that he referred to this"handout,"9telling Roach that Rorie's participation inthe union was one of a number of things unknown tohim about Rorie's discharge; he testified further:...and they had not only his name but they hadtwo other names; I think it was Mr. Whitt and Mr.Myers were the names who were on there, andmentioned that they were the organizers, and so,when I called her back the second time, I said, "Iam sorry to hear that you think we did him an in-justice," I said, "I was also appalled to find out this,that he was out there actively trying to organizeour company" because I had the piece of paper inmy hand.As between Dolinger, on the one hand, and Rorie andGlenn on the other, I credit Dolinger. Counsel for theGeneral Counsel argues in the case of Glenn that heshould be credited because he was testifying against theinterest of his current employer. Southern Paint & Water-proofing Co., Inc., 230 NLRB 429, 431, fn. 11 (1977).However, on demeanor considerations, I find Dolingerthe more believable. In addition, I note that Dolinger, atthe time he testified, was no longer in the employ of Re-spondent and, therefore, possessed no motive that wouldcause him to "tilt" his testimony in Respondent's favor.As regards Rorie, I cannot credit his halting version ofthe September 27, 1979, interview as against Dolinger'sclear and concise testimony. I therefore find that counselfor the General Counsel has not proved by a preponder-ance of the evidence that Respondent violated Section8(a)(1) of the Act in the Dolinger conversations withGlenn and Rorie. In the case of Glenn, I specifically findthat the conversation began at Glenn's instigation andthat the subject of the union was raised by Glenn. Cf.PPG Industries, Inc., Lexington Plant, Fiber Glass Divi-sion, 251 NLRB 1146 (1981). 1 find that the conversationwith Rorie on September 27, 1979, was directed towardascertaining what problems, if any, he was having inmeeting efficiency standards and that Dolinger's inquiry9 The "handout" was never identified or placed in evidence. In viewof the facts that Rorie did not identify himself as an "organizer" of theunion (nor did any other witness) and that neither Whitt nor Myers wasso identified, I find difficulty in determining that a union "handout" soidentified them. The original charge in this case has all three names setout on it. In view of the total inability of either Holscher or Roach togive any date for their conversations except "around Christmas," it ispossible that the document alluded to by Holscher is, in fact, the chargedated January 4, 1980. This determination is not, however, essential tomy construction of this case.about verbal harassment by other employees was not di-rected to the question of Rorie's union activity but to hiswork performance. I do not find that Dolinger interro-gated either Glenn or Rorie concerning their own orothers' union activities, or that he asked anyone to givehim the names of the "ringleaders." While Dolinger ad-mitted asking Glenn to relate the story of his relatives'troubles to the rest of the employees I do not find thatthis request, couched in the form "if people came to himwith questions and all about it, would he explain it tothem" violated Section 8(a)(1) of the Act. Cf. Marsh Fur-niture Co., 230 NLRB 580 (1977) (employee directed bysupervisors to speak against union to union activist).Respondent hired Moss several months prior to thestart of the union's organizing effort for the purpose ofincreasing the efficiency of its terminal operation. Re-spondent measured this efficiency by taking wages paidas a percentage of shipping revenue. Respondent's wit-ness Holscher testified that prior to the introduction ofMoss's system the Greensboro terminal's wages paidwere running about 17 or 17.5 percent of revenues. Theoverall average for all of Respondent's terminals was13.5 percent. Following the introduction of Moss'ssystem, the Greensboro terminal went down to 14.73percent, a distinct improvement. Counsel for the GeneralCounsel does not contend, and I do not find, that the in-troduction of the efficiency measurement system was fora discriminatory purpose. I find, instead, that the mea-surement system was instituted for the business relatedpurpose of increasing driver efficiency and improving itto the end that the productivity of the work force wouldincrease. There remains for decision the question ofwhether the measurement system was employed in a dis-criminatory fashion so that Respondent might rid itself ofunion adherent Rorie. Granted, arguendo, that Respond-ent's managers, Dolinger and Holscher, were aware ofRorie's union adherence,0I cannot find that that factmotivated Rorie's discharge. From the start, Rorieproved unable consistently to bring his productivity per-centage up to the terminal average. He was counseled byDolinger on September 27, 1979,1" and warned byKnowles on three later occasions that fall and earlywinter.12 Lengthy and exhaustive cross-examination ofRespondent's managers failed to reveal any gross errorsin the application of the measurement system to Rorie'swork performance. Rorie was unable, while working, togive any satisfactory explanation of why his efficiency10 Dolinger testified he took union leaflets from Mumford at the gateand forwarded them to the Charlotte location on a routine basis. If anyof these "handouts" mentioned Rorie's name, as Holscher testified, bothhe and Dolinger must be presumed to know that fact and thus be awareof Rorie's support for the union.I Dolinger candidly admitted his regret that Rorie could not improvehis productivity on a steady basis. Dolinger indicated that Rorie was awilling and friendly employee. My own observation of Rorie while hetestified confirmed Dolinger's observations. However, in my opinion.Rorie never really understood the new system whereby his work per-formance was being measured.12 Counsel for the General Counsel puts emphasis on the fact that Do-linger never counseled with Rorie after September. I cannot find any-thing of a discriminatory nature in this fact. Knowles was operationsmanager, a position where driver efficiency would constitute one of hismain concerns. Knowles warned other drivers. THURSTON MOTOR LINES, INC.177percentage lagged far behind that of other drivers. Hegave no explanation at the hearing. Counsel for the Gen-eral Counsel suggested that Rorie's truck was old, butthere was credible evidence that, on occasion, whenother drivers temporarily replaced Rorie, they succeededin meeting the efficiency standards. Additionally, no spe-cific instances were adduced to show that the age ofRorie's truck, as such, resulted in any significant break-down time for which Rorie would have been compensat-ed under Respondent's system. Counsel for the GeneralCounsel also suggested that Rorie performed time-con-suming services for Respondent's customers in an at-tempt to hold old business or obtain new. There wassome evidence that Respondent desired its drivers tomaintain good customer relations and obtain additionalbusiness and, it is suggested, Rorie was following Re-spondent's policies in an attempt to do this. One problemwith this suggestion is that it fails to show why Rorie'sperformance should have been so much lower than theaverage of his fellow drivers with no evidence that heobtained additional business. Another, and more basicproblem, is that Respondent's (nondiscriminatory) busi-ness judgment dictated its driver requirements, e.g., de-liveries and pickups took precedence over other consid-erations. Finally, I note that Respondent maintained aforce of salesmen charged with the basic responsibility ofobtaining revenue-generating business.Counsel for the General Counsel placed great weighton the testimony of Roach. Her testimony, however,showed no admission by Respondent of discriminatorydischarge. Indeed, she testified that Holscher specificallydenied discharging Rorie because of union-related con-siderations when she made that suggestion. The mostthat can be gleaned from Roach's and Holscher's ac-counts of their conversation is that (1) at the time of theconversation-sometime after Rorie's discharge-Holscher was aware of Rorie's union adherence and (2)that Holscher said he was "appalled" to find out thatRorie was involved in an organizing campaign. ThatHolscher was "appalled" may reflect union animus'3there is no doubt that Respondent did not wish to be or-ganized-but it is doubtful that this statement if made toemployees would have constituted a violation of Section8(a)(1). See Wilker Bros. Co., Inc., 236 NLRB 1371(1978) (supervisors who expressed "shock and surprise"to employees at union activity held not in violation).This ambiguous remark will not support the superstruc-1a The statement might also reflect unhappiness on Holscher's part thatRespondent had discharged a union adherent and might be facing anunfair labor practice case. This speculation is not, however, germane tomy view of the case, although it is an interesting one if, as previouslysurmised, the document Holscher was viewing during the telephone con-versation was the January 4, 1980. charge.ture of inference counsel for the General Counsel wishesto build. The decision to discharge Rorie was made andexecuted at the Greensboro terminal by Dolinger. Thereis no evidence that Holscher knew of the discharge,much less directed it, prior to the discharge. 4Finally, I find no evidence of discriminatory intent inthe timing of the discharge. Rorie had been warned onNovember 16, November 23, and November 30- 3successive weeks. Dolinger credibly testified that he re-viewed Rorie's performance figures up to December 7 orDecember 14 prior to discharging him and found them"consistently low." The record so reflects. Other drivers(Whitt and Myers) were discharged around the sametime.t5I find that Rorie was not discharged in violationof Section 8(aX)(1) and (3) but was, in fact, discharged forcause, viz, his consistent failure to achieve a reasonableproductivity level.CONCLUSIONS OF LAW16I. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent has not engaged in the unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 7The complaint is dismissed in its entirety.'4 Barbara Glenn, wife of Ronald Glenn, and J. C. Rorie both testifiedon rebuttal that they called Holscher after Rorie's discharge. Neither tes-tified that Holscher appeared to be aware of the discharge. I have takeninto account in evaluating Holscher's testimony that both these callsprobably antedated Roach's call and that Holscher indicated he learnedof Rorie's discharge from Roach. In view of the lapse of time (7 months)I do not find it surprising that Roach's memory on this point was vague.'5 Whitt and Myers were both alleged as discriminatory discharges inthe original charge in this case. The charge was amended on February14, 1981, to delete their names. Respondent presented their work records.These records are as poor as Rorie's.'6 The Charging Party contended in its brief that the Board has previ-ously found this Respondent guilty of unfair labor practices. I take judi-cial notice of that fact, but the "fact that there has been a history of un-lawful hostility to unionization does not serve alone as a substitute forproof that the action taken in the present instance was discriminatorilymotivated, nor does it serve to shift the burden to the Respondent to es-tablish its innocence." J. P Stevens d Co.. Inc., 181 NLRB 666. 667(1970).17 In the event no exceptions are filed as provided by Sec. 02.46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.THURSTON MOTOR LINES, INC. 177